Citation Nr: 0401230	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-08 913	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for left 
pleural cavity injury, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  He was wounded in action in Korea by enemy mortar fire 
in July 1953.  Service connection was granted for an injury 
of the left pleural cavity in October 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which, in part, denied the veteran's claim 
of entitlement to a disability a rating in excess of 20 
percent for his service-connected left pleural cavity injury.  
The record reflects that the veteran timely appealed the 
September 1999 rating decision to the Board.  Following 
additional development, the Board, in an April 2003 decision, 
granted a 100 percent rating for left pleural cavity injury.  

In October 2003, pursuant to objections raised by the RO and 
as provided by 38 U.S.C.A. § 7103 (West Supp. 2001), a Deputy 
Vice Chairman of the Board ordered reconsideration of the 
Board's April 8, 2003 decision.  This remand by the 
reconsideration panel replaces the April 8, 2003 Board 
decision.

The Board notes that its September 23, 2002 decision which 
denied entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to the 
service-connected left pleural cavity injury is also being 
reconsidered and is the subject of a simultaneous remand 
under the same docket number.  The Board takes this 
opportunity to alert the Veterans Benefits Administration 
(VBA) that although both remands will contain a request for 
VA examination only one examination need be scheduled.


REMAND

The veteran contends, in essence, that his service-connected 
left pleural cavity injury warrants a higher evaluation.  

Reasons for remand

Medical examination

The veteran was afforded a VA pulmonary examination in 
December 2002.  At that time, it was noted that he was on 
oxygen at home.  He reported a gradual decline in his 
exercise tolerance that started in the late 1970s.  He 
complained of dyspnea on walking 50 feet.  PFT's showed FEV-1 
of 40 percent of predicted and DLCO of 21 percent of 
predicted.  The impression was severe COPD.  The veteran was 
assessed as being severely limited in his exercise capacity 
and activity due to obstructive lung disease.  The examiner 
indicated that the data did not show any evidence of another 
pulmonary disease process contributing to the veteran's 
symptoms and disability.  The examiner further stated that 
the lung volume measurements did not show any evidence of 
restrictive lung disease resulting from the veteran's prior 
traumatic injury.  In an addendum dated the following day, 
another VA physician agreed that the veteran's ventilatory 
limitation could not be attributed to his previous shrapnel 
wound.  

Upon review of the evidence, the Board finds that in order to 
fairly evaluate the service-connected disability another 
examination is necessary to distinguish symptomatology 
attributable to the nonservice-connected COPD from 
symptomatology attributable to the service-connected left 
pleural cavity injury.  See Mittleider v. West, 11 Vet.App. 
181 (1998).

VCAA compliance

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified 
as amended at 38 U.S.C. § 5107(a)], requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].   

After a careful review of the record, the Board notes that 
the veteran has not received notice which fully complies with 
the VCAA and Quartuccio.
A recent decision of the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30 day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the VBA must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



The Board therefore remands this issue to VBA for the 
following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  VBA should arrange for the veteran to 
be afforded a VA pulmonary examination by 
a physician who has not previously 
examined him.  All indicated tests and 
studies should be performed, to include 
pulmonary function testing.  The examiner 
should distinguish the symptomatology 
attributable the veteran's service-
connected left pleural cavity injury from 
other pulmonary symptomatology, including 
that attributable to COPD.  If possible, 
the examiner should indicate FEV-1, FEV-
1/FVC and DLCO measurements attributable 
only to the service-connected left 
pleural cavity injury.  If it is 
impossible to provide such information or 
to disassociate symptoms, then the 
examiner should state this for the 
record.  The examiner should provide an 
opinion in response to the following 
questions:

(a) Is the veteran's COPD due to or the 
result of his service-connected left 
pleural cavity injury?

(b) If not, has there been any 
aggravation of his COPD as a result of 
the service-connected left pleural cavity 
injury?  If so, specify the degree of 
aggravation.  

A complete rationale for any opinion 
expressed should be provided.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  
3.  Thereafter, VBA should readjudicate 
the issue of the veteran's entitlement to 
an increased rating for left pleural 
cavity injury.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects VBA consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he is 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



			
	JOHN E. ORMOND, JR..	G. H. SHUFELT
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2003).



